  LITTLER MENDELSON, P.C.
  A Professional Corporation
  One Newark Center, 8th Floor
  Newark, NJ 07102
  973.848.4700
  Attorneys for Defendant
   Eastern Connection Operating, Inc. d/b/a Dicom

                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK


 KEISHA RAYSIDE,                                 Civil Action No. 2:19-cv-01759

                         Plaintiff,
                                                    DEFENDANT’S AMENDED RULE 7.1
 vs.                                                   CORPORATE DISCLOSURE
                                                            STATEMENT
 EASTERN CONNECTION OPERATING,
 INC., individually and d/b/a DICOM, and                      Electronically Filed
 CAPSTONE LOGISTICS, LLC,


                                 Defendants.


       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant Eastern

Connection Operating, Inc. d/b/a Dicom (“Defendant” or “Dicom”) states that it is wholly owned

by AT Group US, LLC. AT Group US, LLC is the only parent corporation owning 10% or more

of the stock of Dicom.

                                                  ___/s/ Ivan R. Novich___________________
                                                      Ivan R. Novich
                                                      LITTLER MENDELSON, PC
                                                      Attorneys for Defendant, Eastern
                                                      Connection Operating, Inc., d/b/a Dicom
Dated: September 25, 2019
                                CERTIFICATION OF SERVICE

         I hereby certify under penalty of perjury that on this date I caused a true and exact copy of

the foregoing Amended Corporate Disclosure Statement to be electronically served on Plaintiff

via ECF service to Erica L. Shnayder, Esq., Phillips & Associates, Attorneys at Law, PLLC, 45

Broadway, Suite 620, New York, New York 10004, attorney for Plaintiff Keisha Rayside, and on

Defendant, Capstone Logistics, LLC, via ECF service to Colleen P. Tandy, Fisher & Phillips, 430

Mountain Avenue, Murray Hill, New Jersey 07974.



                                                               s/ Ivan R. Novich
                                                                  Ivan R. Novich


Dated: September 25, 2019
       Newark, New Jersey

4851-0507-0246.1 093474.1006
